Citation Nr: 0200240	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran's form DD-214 indicates active service from May 
1946 until February 1948.  The service medical records 
reflect active service as early as May 1946.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought on appeal.

While the veteran had requested a hearing before a Member of 
the Board 
in his July 2000 substantive appeal, and again in his July 
2001 substantive appeal, this latter document withdrew the 
request.   In the July 2001 VA-9 form, the veteran clearly 
expressed his inability to travel even to the local Cleveland 
office.   


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2. A heart disorder was not diagnosed during active service 
or within one year following separation from service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that his current heart 
disorder is related to his active service.  The issue was 
first decided by the RO in a January 2000 rating decision 
that denied the veteran's request for service connection.  
The veteran's request was again denied in an April 2000 
rating decision.  The veteran disagreed with this 
determination and initiated this appeal.  

While the veteran's heart disorder has been described as 
"rheumatic heart disease," the Board feels that the 
condition would be more appropriately described as "heart 
disease," generally.  The reason for this determination is 
that the evidence of record reflects no present diagnosis of 
rheumatic heart disease, but does contain diagnoses of 
chronic coronary heart disease and coronary artery disease.     

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in the May 
2001 supplemental statement of the case.  Thus, the veteran 
has been put on notice as to the new requirements regarding 
the duty to assist.  Moreover, the Board has reviewed the 
file, and finds that the requirements under the VCAA have 
been met.  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and the aforementioned May 2001 supplemental 
statement of the case.  The RO also made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  The Board observes that the veteran's 
service medical records are associated with the claims file.  
Additionally, the file contains an admission examination 
dated June 2000 from the Ohio Veteran's Home.  Finally, a 
November 1999 letter from private physician Kishor Patel, 
M.D. is of record.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.

The veteran contends that he is entitled to service 
connection for his heart disorder.  According to the law, 
service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cardiovascular-renal disease and valvular heart disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year from the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury. If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

In determining entitlement to service connection, it is 
important to note that a veteran is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption 
can be rebutted by clear and unmistakable evidence that such 
a disability existed prior to service and was not aggravated 
by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  For 
a preexisting injury or disease to have been aggravated by 
active military, naval or air service, there must be an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

The pertinent evidence of record consists of service medical 
records, a November 1999 letter from Dr. Patel, and an 
admission report dated June 2000 from the Ohio Veteran's 
Home.  The service medical records show that, upon enlistment 
in May 1946, the veteran's cardiovascular system was noted as 
being normal.  Less than one month following enlistment, the 
veteran presented at Wakeman General Hospital in Camp 
Atterbury, Indiana with complaints of a fast pulse and pain 
surrounding his heart.  Specifically, the veteran complained 
of pain down the left side of his chest into the abdomen.  He 
further stated that he was having trouble breathing.  The 
veteran reported that he had been hospitalized for rheumatic 
fever in 1940 and again in 1944.  The veteran was diagnosed 
with possible rheumatic myocarditis and an acute anxiety 
state.  Another medical report speculated that the veteran 
had rheumatic fever.  The service medical records indicate 
that the veteran was placed under observation for 
myocarditis, but that no disease was found.  An EKG report 
yielded findings within normal limits.  The veteran's 
separation examination listed his cardiovascular system as 
"normal," and no defects were indicated.   

The objective medical evidence subsequent to service 
establishes that the veteran currently has a diagnosed heart 
condition.  In a November 1999 letter from Dr. Patel, it was 
explained that the veteran suffers from chronic coronary 
heart disease.  An admission examination dated June 2000 from 
the Ohio Veteran's Home revealed a primary diagnosis of 
coronary artery disease, stable.  Pertinent secondary 
diagnoses included history of coronary bypass graft, COPD, 
and remote myocardial infarction times two.   

The Board has thoroughly reviewed the evidence of record and 
concludes, for the reasons and bases detailed below, that the 
veteran is not entitled to service connection for his 
presently diagnosed heart condition.  

The veteran, noting that the service medical records reveal a 
history of rheumatic fever in 1940 and 1944, maintains that 
this establishes a preexisting condition that was aggravated 
by active duty.  However, the Board notes that the enlistment 
examination revealed no defects upon entrance to service, and 
therefore the presumption of sound condition applies.  
Furthermore, the evidence associated with the claims file 
fails to reveal any current diagnosis, or clinical findings 
of any residuals, of rheumatic fever.  Without such evidence 
of a present disorder of rheumatic fever, the veteran's claim 
for service connection for this condition must fail.  Thus, 
only the veteran's presently diagnosed heart condition is 
left at issue. 

As discussed earlier, the service medical records reveal 
several subjective complaints related to the veteran's heart.  
These complaints included a fast pulse and pain extending 
down the left side of his chest into the abdomen.  He further 
stated that he was having trouble breathing.  While the 
veteran was tentatively diagnosed with possible rheumatic 
myocarditis, and possible rheumatic fever, no disease was 
found when the veteran was placed under observation.  
Moreover, an EKG report yielded findings within normal 
limits.  The veteran's separation examination noted his 
cardiovascular system to be normal, and no defects were 
noted.  Given the absence of a diagnosis and the presence of 
normal test findings, it cannot be said that the veteran 
incurred any form of heart disease during service.  
Furthermore, as the evidence does not include a diagnosis of 
heart disease within a year following separation from 
service, the veteran is not entitled to service connection on 
a presumptive basis.  

In addition to the fact that the service medical records do 
not establish a diagnosis of heart disease, the Board notes 
that there is no nexus evidence associated with the claims 
file.  The November 1999 letter from Dr. Patel and the June 
2000 admission report from the Ohio Veteran's Home reveal 
current diagnoses of heart disease.  However, neither of 
these documents contains any medical evidence to establish 
that the veteran's present heart condition has any relation 
to service, which is essential to a successful claim of 
entitlement to service connection. 

In summation, the evidence shows the veteran to have entered 
service in sound condition.  The evidence further shows 
complaints, but more importantly, no diagnosis of heart 
disease in service.  Post-service medical evidence 
establishes a current diagnosis of heart disease that is not 
related to service by any competent 
medical evidence.  Accordingly, the veteran's claim of 
entitlement to service connection for heart disease is 
denied.  
 
 
ORDER

Service connection for heart disease is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

